Exhibit 10.53 EXCLUSIVE OPTION AGREEMENT This Exclusive Option Agreement (the “Agreement”) is entered into as of 2008.7.25 Between the following parties in Fuzhou, Fujian Province, P.R.C. Party A: Green Planet Bioengineering Co., Ltd. Registered Address: #666 of Mingdu Mansion, #126, Gong Ye Nan Road, Sanming City Party B: Zhao Min, A citizen of P.R.C., And the Identity Card Number: 350111196808040358; Zheng Minyan, A citizen of P.R.C., And the Identity Card Number: 350402801017202; Jiangle Jianlong Mineral Industry Co., Ltd., And the Business License Number: Qi He Ming Zong Fu Zi. No. 000264 Part C: Sanming Huajian Bio-Engineering Co., Ltd. Registered Address: Jikou District, Sanyuan District Industrial Development Park, Sanming City. Whereas: 1. Party A is a wholly foreign-owned enterprise incorporated under the laws of the People’s Republic of China (the “P.R.C.”), which was registered at Administration of Industry and Commerce Bureau of Sanming, in P.R.C., and the registered number is 350400400003046. It legally exists to date. 2. Party C is an enterprise registered in Sanming city, Fujian Province, and legally existing to date. The number of its business license is 350400100007408. 3. As of the date of this Agreement Party B are the only shareholders of Party C, and legally hold the 100% equity interest of Party C. NOW, THEREFORE, the Parties through mutual negotiations hereby enter into this Agreement according to the following terms and conditions: 1. THE GRANT AND EXERCISE OF PURCHASE OPTION Grant: Party B and Party C hereby grant Party A an irrevocable exclusive purchase option. Party A has right to purchase all or part of the shares of Party C currently owned by Party B (the “Object Shares”), or increase the investment until Party A holds 49% shares (when laws, regulations or policies of P.R.C. permitted, the investment would be increased up to 100%) of Party C (the “Increasing Investment”). This purchase option is irrevocable and shall be exercised only by Party A (or the qualified persons appointed by Party A). The term “person” used herein shall include any entity, corporation, partnership, joint venture and non-corporate organizations. Exercise Procedures: Party A shall notify Parties B, C in writing prior to exercising its option (the “Option Notice” hereinafter). The next day upon receipt of the Option Notice, Parties B, C together with Party A (or the qualified person appointed by Party A), shall promptly compile a whole set of documents (the “Transfer Documents”) to be submitted to the government bodies for approving the object shares transfer or increasinginvestment in connection with the Option exercise so that the shares or assets transfer can be transferred or investment can be increased, in whole or in part. Upon the completion of the compilation of all the Transfer Documents and the Transfer Documents being confirmed by Party A, Parties B, C shall promptly and unconditionally obtain, together with Party A (or the qualified person appointed by Party A), all approvals, permissions, registrations, documents and other necessary approvals to effectuate the transfer of the object shares or increasing investment in connection with the Option exercise. Exercise Condition: Party A could exercise the optional purchase right to purchase object shares or increase investment, at any time when Party A considers it is necessary and feasible. 2.
